(Rev. 10/19) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                             for the
                                                        District of Alaska

                 STATE OF ALASKA, et al.                        )
                              Plaintiff                         )
                                 v.                             )      Civil Action No. 3:17-cv-00013-SLG
                                                                )
                DAVID BERNHARDT, et al.
                             Defendant
                                                                )

                                            JUDGMENT IN A CIVIL ACTION

☐ JURY VERDICT. This action came before the court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

☒ DECISION BY COURT. This action came to trial or decision before the Court. The issues have been
tried or determined and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED:

          THAT this case is dismissed with request to the challenges to the Kenai Rule pursuant to the Alaska
          National Interest Lands Conservation Act, the National Wildlife Refuge System Improvement Act,
          and the Administrative Procedure Act, and also pursuant to the National Environmental Protection Act
          with respect to the Skilak Wildlife Recreation Area hunting restriction and the bear baiting restriction.

          FURTHER THAT with respect to the firearms restriction in the Kenai River and Russian River
          corridors, that portion of the Kenai Rule is remanded to the Fish and Wildlife Service for further
          analysis in accordance with the requirements of the National Environmental Protection Act.




APPROVED:

s/Sharon L. Gleason
Sharon L. Gleason
United States District Judge
                                                                                     Brian D. Karth
Date: November 16, 2020                                                              Brian D. Karth
                                                                                      Clerk of Court
Note: Award of prejudgment interest, costs and attorney's
fees are governed by D.Ak. LR 54.1, 54.2, and 58.1.


                     Case 3:17-cv-00013-SLG Document 220 Filed 11/16/20 Page 1 of 1
